NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES MARTIN HOUSTON,                           No. 16-35558

                Plaintiff-Appellant,            D.C. No. 6:13-cv-01318-AA

 v.
                                                MEMORANDUM*
YONCALLA SCHOOL DISTRICT NO. 32,
a political subdivision of the State of
Oregon; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      James Martin Houston appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of the First

Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Houston’s request for oral
argument, set forth in his opening and reply briefs, is denied.
Thomas v. City of Beaverton, 379 F.3d 802, 807 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Houston’s First

Amendment retaliation claims because Houston failed to raise a genuine dispute of

material fact as to whether he engaged in speech as a private citizen on a matter of

public concern. See Dahlia v. Rodriguez, 735 F.3d 1060, 1066-67 (9th Cir. 2013)

(en banc) (to establish a First Amendment retaliation claim as a public employee,

plaintiff must demonstrate that he spoke on a matter of public concern and did so

as a private citizen); see also Desrochers v. City of San Bernardino, 572 F.3d 703,

708-09 (9th Cir. 2009) (setting forth elements of a First Amendment retaliation

claim).

      The district court properly granted summary judgment on Houston’s claim

alleging that defendants restricted his free speech in violation of the First

Amendment by preventing him from attending Yoncalla School District’s and

Douglas Education Service District’s board meetings because Houston failed to

raise a genuine dispute of material fact that he was barred from any meetings.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-35558